Citation Nr: 0632232	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-14 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a back disability.  


FINDING OF FACT

The veteran's current spine disorder (degenerative arthritis 
and disc disease of the lumbar spine, and cervical arthritis) 
first manifested many years after service and is not related 
to his service or to any aspect thereof.


CONCLUSION OF LAW

The veteran's current spine condition (degenerative arthritis 
and disc disease of the lumbar spine, and cervical arthritis) 
was not incurred in or aggravated by his active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his current spine disabilities stem 
from an injury during basic training in which he fell from a 
rope and landed on his back.  The veteran's service medical 
records, however, do not demonstrate such injury.  Indeed, 
the veteran's service medical records as a whole are silent 
as to any complaints of or treatment for back pain.  On 
examination in October 1945, prior to his separation from 
service, examination of his spine revealed no abnormalities.  
Because no back condition was found on examination at 
separation, the Board finds that there was no evidence of a 
chronic back disorder at separation.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  The first post-service clinical record of 
treatment for back or neck pain is not dated until December 
1959; that is, many years after service.  At that time, the 
veteran, then 37 years of age, sought emergency medical 
assistance after he was involved in a motor vehicle accident 
in which he, as the driver, was hit from behind by another 
vehicle.  He reported that since the time of the accident the 
day before, he had experienced moderately severe pain in the 
area of his neck, thoracic, and lower spine.  He denied any 
previous neck or back pain.  X-ray examination did not reveal 
evidence of fracture.  The impression was mild cervical 
strain, consistent with a whiplash injury, and mild 
lumbosacral sprain.  On follow-up evaluation approximately 
two weeks later, the veteran reported that he was feeling 
much better, but still had mild intermittent aching of the 
neck and low back.  One month later, the veteran reported 
that he was much improved, with only twinges of pain in the 
lumbosacral area.  On physical examination, the veteran had 
full range of motion of his spine, with no pain.

The next clinical evidence of treatment for back or neck 
problems of record is dated in October 1996.  At that time, 
the veteran underwent general medical examination and 
reported a history of chronic back pain related to 
osteoarthritis, for which he received regular treatment from 
a chiropractor.  Physical examination of the neck revealed 
decreased range of motion due to cervical osteoarthritis, and 
mild kyphosis of the back, with tenderness in the lumbosacral 
spine and decreased range of motion.  A February 1998 record 
noted that chiropractic records dated in August 1996 showed 
that the chiropractor felt the veteran had sciatica, lumbar 
disc disease, and osteoarthritis.  X-ray examination 
conducted by the veteran's chiropractor in October 1996 
revealed marked spurring in the lumbosacral spine, unilateral 
pars defect on the right, and degenerative arthritic changes.  
Subsequent treatment records dated to August 2000 show 
continued treatment for neck and low back pain.

The veteran underwent VA examination in January 2001.  At 
that time, the veteran reported a history of having injured 
his back while climbing a rope during basic training.  He was 
unable to recall with specificity the type of treatment he 
received at the time of the injury.  He reported that 
following this injury, he did not have any further back 
problems until around the age of 40.  At that point, he began 
to develop recurrent episodes of acute right-sided low back 
pain, with spasm, which required him to rest on a flat 
surface and take pain medication.  These episodes increased 
in frequency and severity as he aged.  Physical examination 
of the spine demonstrated some stiffness on back extension 
and lateral flexion.  The veteran reported that during a 
period of flare-up, his mobility on forward flexion and 
rotation would be decreased by approximately 75 percent.  The 
diagnosis was degenerative arthritis with disc disease, 
according to an October 1996 report of X-ray examination 
contained in the veteran's claims folder.  No X-ray 
examination was conducted at the time of the January 2001 VA 
examination.  The examiner did not opine as to whether the 
veteran's spine disability was related to his period of 
active service, including specifically as to whether it was 
related to an injury incurred during basic training.  

The veteran's claim fails because his claims of an in-service 
injury to his back are not supported by the medical record.  
The first post-service clinical evidence of spine problems is 
dated in December 1959, approximately 14 years after the 
veteran's separation from service. Those complaints were made 
contemporaneously following a car accident.  He is not 
entitled to service connection on a presumptive basis.  
Additionally, in view of the lengthy period without treatment 
or complaints of such condition, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim because it tends to show he did not have back 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no evidence relating the veteran's spine disability 
to his period of active service or for many years after.  
Accordingly, service connection is not warranted.

The Board has considered the veteran's assertions that his 
spine disability is related to his service.  To the extent 
that the veteran ascribes his current disorder to his 
service, however, his opinion is not probative.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's spine disability (degenerative arthritis and 
disc disease of the lumbar spine, and cervical arthritis) 
first manifested many years after service and is not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection, the "benefit of the doubt" rule does 
not apply, and the claim must be denied. See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In June 2006, the RO provided Pelegrini-compliant notice to 
the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran an examination with 
regard to the claim.  

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.
ORDER

Service connection for a spine disability is denied.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


